Appeal from an award of death benefits made by the W orkmen’s Compensation Board to the father, mother and seven infant brothers and sisters of a deceased employee. Decedent, who was twenty-five years of age at the time of his death, contributed the sum of $40 a week regularly towards the support and maintenance of the family, besides some other specific and isolated contributions to the mother. The father earned $60 a week. The food bill alone of the family amounted to $50 a week. No other income was available except the contributions of the decedent and the wages of the father. The issue of dependency is one of fact. Viewing the record in that light we cannot say there is no substantial evidence to support the decision of the board which held that all members of the family were dependents. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.